DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wicking layer comprising at least one non-linear origami pattern must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented claim 29 requires a wicking layer comprising at least one non-linear origami pattern.
	The originally filed specification does not support the inclusion of a wicking layer and/or a wicking layer with a non-linear origami pattern.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanzer (US 2003/0014031).
With reference to claim 1, Tanzer discloses a diaper (10) comprising at least one origami pattern (43), wherein the at least one origami pattern comprises a pattern of pre-determined fold lines as set forth in [0033] and as shown in figure 1. 
As to claim 2, Tanzer discloses a diaper further comprising a plurality of layers (42,44), wherein only one of the plurality of layers (44) comprises the at least one origami pattern as shown in figure 1. 
As to claim 3, Tanzer discloses a diaper further comprising a porous inner layer (14) and a substantially non-porous outer layer (12), wherein the only one layer comprising the at least one origami pattern (44) is disposed between the porous inner layer and the substantially non-porous outer layer as shown in figure 1. 
With reference to claim 5, Tanzer discloses a diaper (10) further comprising an absorptive layer (44) , a porous inner layer (14) configured for unidirectional flow towards the absorptive layer [0052], an origami pattern layer comprising a first origami pattern (see [0033] where Tanzer discloses that the absorbent layer may include multiple layers), and a substantially non-porous outer layer (12) , wherein the absorptive layer is disposed between the porous inner layer and the origami pattern layer (through the disclosure of multiple layers), and the origami pattern layer (i.e., of the multiple layers disclosed) is disposed between the absorptive layer and the substantially non-porous outer layer as shown in figure 1 and as set forth in [0042] where Tanzer discloses that combination of two or more pleated layers is within the scope of the invention.
Regarding claim 7, Tanzer discloses a diaper further comprising a plurality of layers (12,14,44) , a front portion, a back portion, and two leg holes disposed between the front portion and the back portion (see figures), wherein at least one of the plurality of layers comprises a sag-reduction structure (i.e., pleats) comprising an origami pattern layer (see figures), the origami pattern layer (disclosed as layer (44) or inclusive of multiple layers as set forth in the rejection of claim 5)  comprising the at least one origami pattern (see figures), the origami pattern layer attached to and between a top portion of the front portion and a top portion of the back portion as set forth in [0032] through the incorporation of Hanson et al. (US 5,509,915). 
Hanson et al. (hereinafter “Hanson”) discloses that the topsheet and backsheet are connected via intermediate members (considered as the origami pattern layer of Tanzer) at the diaper periphery (which would be the equivalent of a top portion of the front portion and a top portion of the back portion) as set forth in col. 8, lines 21-33
Regarding claim 8, Tanzer discloses a diaper wherein the at least one origami pattern extends continuously to and between the top portion of the front portion and the top portion of the back portion as shown in figure 3.
Claims 1, 4, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2504799 (machine translation provided).
With reference to claim 1, FR 2504799 (hereinafter ‘799) discloses a diaper (figure 3) comprising at least one origami pattern (13), wherein the at least one origami pattern comprises a pattern of pre-determined fold lines as set forth in as shown in figures 1-4. 
With respect to claims 4 and 26, ‘799 discloses a diaper further comprising a plurality of layers (1,2,3), wherein one of the plurality of layers (2) comprises a first origami pattern and a second of the plurality of layers (1) comprises a second, different (cl. 26) origami pattern as shown in figure 1. 
As to claim 29, ‘799 provides a wicking layer (1) including a non-linear origami pattern as shown in figure 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031) and further in view of Putzer et al. (US 6,102,892).
With reference to claim 6, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 5.
The difference between Tanzer and claim 6 is the provision that the second origami pattern layer comprises a substantially non-porous outer layer of the diaper. 
Putzer et al. (hereinafter “Putzer”) teaches an analogous absorbent article that includes a non-porous outer layer (40) of the diaper having an origami pattern (i.e., pleats) as shown in figures 2-6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper of Tanzer with the pleated backsheet as taught by Putzer in order to reduce undesirable leakage as taught by Putzer in the abstract and in col. 1, lines 13-25.  
Claims 9-10, 12,15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031).
With reference to claims 9-10, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 1.  The pleats of Tanzer are considered as shape-conforming structures.
The difference between Tanzer and claim 10 is the provision that the structure has a specific pattern.
Tanzer anticipates modifications to the pattern as desired in order to influence the amount of stretch as set forth in [0008]. 
According to the instant specification, the folds within the article transform the articles into curved surfaces of shapes and also provide flexibility to encourage better shape conformance – see [0060] of the instant specification.
Absent any unexpected result with any specific pattern, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the patterns as disclosed by Tanzer to provide the desired flexibility/stretch since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
With reference to claims 12 and 15, see the rejection of claims 9-10.
With reference to claim 16, Tanzer discloses a method of manufacturing a diaper (10) comprising: selecting at least one origami pattern, comprising a pattern of fold-lines and manufacturing the diaper to comprise the at least one origami pattern as set forth in the abstract and as shown in the figures.
While the fold lines themselves are sufficient to prevent sag and/or provide shape-conformance, Tanzer does not expressly recite this.
Nevertheless, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the shape of the pattern as desired since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
It is further noted that Tanzer anticipates modifications to the pattern as desired in order to influence the amount of stretch as set forth in [0008].
With reference to claims 17-22 and 24, see the rejection of claim 16.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanzer (US 2003/0014031).
With reference to claim 11, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 1.  
The difference between Tanzer and claim 10 is the provision that some portions of the at least one origami pattern are stiffer than other portions. 
Originally, it is noted that Tanzer teaches that some portions of the diaper may include apertures [0052].
In this case, any portion of the pattern would be stiffer than an aperture because there is no material present in the aperture.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stiffness of the pattern as desired because Tanzer discloses that the height and/or depth (properties that will directly affect the stiffness of the material) may be modified to influence the stretch as set forth in [0008].
	Claims 13-14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031) and further in view of Takken et al. (US 2014/0296815).
With reference to claim 13, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 7.  
The difference between Tanzer and claim 13 is the provision that the origami pattern comprising a wicking pathway comprising a lateral cross-section which is non-linear.
Takken et al. (hereinafter “Takken”) teaches an analogous absorbent article that includes an origami pattern in the form of non-linear embossed channels and apertures that provide liquid wicking paths [0003] as shown in the figures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with the specific origami pattern as taught by Takken in order to offer enhanced visual cues of localized absorbency/fluid capture features while preventing undesirable leakage as taught by Takken in [0005].
With reference to claim 14, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claims 1, 5 and 7.  
	The first and second layers, and thus first and second origami patterns, of Tanzer are considered as adjacent to and spaced-apart from one another collectively because one layer lies other/under the other layer.
 The difference between Tanzer and claim 14 is the provision that the origami pattern comprising a wicking pathway comprising a lateral cross-section which is non-linear.
Takken teaches an analogous absorbent article that includes an origami pattern in the form of non-linear embossed channels and apertures that provide liquid wicking paths [0003] as shown in the figures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with the specific origami pattern as taught by Takken in order to offer enhanced visual cues of localized absorbency/fluid capture features while preventing undesirable leakage as taught by Takken in [0005].
With reference to claim 23, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 16.  
The difference between Tanzer and claim 23 is the provision that one of the parameters is inclusive of wicking.
Takken teaches an analogous absorbent article that includes an origami pattern in the form of non-linear embossed channels and apertures that provide liquid wicking paths [0003] as shown in the figures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with the specific origami pattern as taught by Takken in order to offer enhanced visual cues of localized absorbency/fluid capture features while preventing undesirable leakage as taught by Takken in [0005].
As to claim 25, see the rejection of claims 16 and 23.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2504799.
With respect to claim 27, ‘799 teaches the invention substantially as claimed as set forth in the rejection of claim 1.
 ‘799 discloses a diaper further comprising a plurality of layers (1,2,3), wherein one of the plurality of layers (2) comprises a first origami pattern and a second of the plurality of layers (1) comprises a second, different origami pattern as shown in figure 1. 
The difference between ‘799 and claim 27 is the provision that the patterns are configured to meet various parameters.
According to the instant specification, the folds within the article transform the articles into curved surfaces of shapes and also provide flexibility to encourage better shape conformance – see [0060] of the instant specification.
The fact that the pattern is present is considered as being sufficient for being capable of, or “configured to”, perform the recited functions.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the patterns as disclosed by ‘799 as desired since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
With respect to claim 28, ‘799 teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 27.
The difference between ‘799 and claim 28 is the explicit recitation that the diaper includes a third origami pattern configured to meet a third parameter.
According to the instant specification, the folds within the article transform the articles into curved surfaces of shapes and also provide flexibility to encourage better shape conformance – see [0060] of the instant specification.
The fact that the pattern is present is considered as being sufficient for being capable of, or “configured to”, perform the recited functions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a third origami pattern as claimed because ‘799 provides the motivation to do so on the last page of the provided translation where ‘799 states that the production of several zones having a different pleating directions can be adopted for making diapers for babies. See lines 12-13.
Alternatively, it would have been within the level of ordinary skill in the art at the time of the invention to modify the shape of the patterns as disclosed by ‘799 as desired since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031) and further in view of FR 2504799.
With respect to claim 30, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 16.
The difference between Tanzer and claim 30 is the explicit recitation that the diaper includes first and second origami patterns are different.
‘799 discloses a diaper further comprising a plurality of layers (1,2,3), wherein one of the plurality of layers (2) comprises a first origami pattern and a second of the plurality of layers (1) comprises a second, different origami pattern as shown in figure 1. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with different origami patterns as taught by ‘799 in order to offer advantages with respect to separation of bodily fluids from the skin and allowing for extensibility in multiple directions as taught by ‘799 on pages 3-4.
With reference to claim 31, see the rejection of claims 28 and 31.

Response to Arguments
Applicant's arguments filed July 21, 2002 have been fully considered but they are not persuasive.
Initially, it is noted that applicant traverses the rejections of claims 10-14 and 20-25.
As such, the rejection of claims 1-9 is maintained.
Additionally, applicant provides claims 9 with an amendment and arguments, and claim 15 with arguments. While applicant does not traverse the rejections, the claims have been addressed in the Office Action.
 With respect to claims 10-14 and 20-25, applicant argues that the improper hindsight is used without support for the missing limitation.
This argument is not persuasive. 
According to the instant specification, the folds within the article transform the articles into curved surfaces of shapes and also provide flexibility to encourage better shape conformance – see [0060] of the instant specification.
Tanzer anticipates modifications to the pattern as desired in order to influence the amount of stretch as set forth in [0008].
Absent any unexpected result with any specific pattern, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the patterns as disclosed by Tanzer to provide the desired flexibility/stretch since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781